In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-381 CV

____________________


WRIGHT & PITRE, HARRY P. WRIGHT AND MARCUS A. PITRE, Appellants


V.


THORP PETROLEUM CORPORATION, Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. D-163125-F




MEMORANDUM OPINION (1)
	Wright & Pitre, Harry P. Wright and Marcus A. Pitre, appellants, filed a motion
to dismiss this appeal without prejudice.  The Court finds that this motion is voluntarily
made by the appellants prior to any decision of this Court and should be granted.  Tex. R.
App. P. 42.1(a)(1).  No other party filed a notice of appeal.

	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  Costs are assessed against the incurring party.
									PER CURIAM
Opinion Delivered January 22, 2004 
1. Tex. R. App. P. 47.4.